Having considered the parties' arguments and the record on
appeal, we conclude that the district court was within its discretion to
deny appellant's request for injunctive relief.   See id. (reviewing a district
court's decision to grant or deny a preliminary injunction for an abuse of
discretion). Namely, although appellant argues that she has a right to sell
her property, she has not explained why monetary damages would be
inadequate to compensate her for a violation of this professed right.'
Accordingly, the district court was within its discretion to deny appellant's
request for injunctive relief, and we
            ORDER the judgment of the district court AFFIRMED. 2




                         Gibbons



Douglas




       'Although appellant suggests in her reply brief that a foreclosure
sale will cause her irreparable harm by damaging her credit, this point
was not raised in district court, and it therefore has no bearing on our
consideration of whether the district court properly exercised its
discretion. Univ. & Cmty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't,
120 Nev. 712, 721, 100 P.3d 179, 187 (2004) ("Review on appeal is limited
to the record. ."); Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623
P.2d 981, 983 (1981) ("A point not urged in the trial court. . . is deemed to
have been waived and will not be considered on appeal.").

      2 In light of our disposition, we decline to address respondent's
alternative arguments in support of affirmance. Likewise, the stay
imposed by our April 3, 2012, order is hereby vacated.




                                        2
cc:   Hon. Michael Villani, District Judge
      Law Offices of Michael F. Bohn, Ltd.
      Tiffany & Bosco, P. A.
      Eighth District Court Clerk